Citation Nr: 1541868	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to November 1986.  The Veteran died in September 2010; the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the May 2014 VA Form 9, the Appellant indicated that she wished to have a hearing before the Board.  However, the following month, she submitted an additional VA Form 9 in June 2014, indicating that she did not wish to have a hearing.  As such, the Appellant's request for a hearing is deemed withdrawn.

Importantly, the Board notes that in September 2014, prior to certification to the Board, the Appellant's private attorney withdrew as her representative.  See 38 C.F.R. § 20.608(a) (2015).  The Appellant has not appointed a new representative.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to service connection for the cause of the Veteran's death.

Unfortunately, a remand is required in this case.

The Veteran was not service connected for any disabilities at the time of his death in September 2010.  His cause of death is listed as metastatic colon cancer due to or a consequence of renal cancer with lung metastasis listed as a significant condition contributing to his death.  See September 2010 death certificate.

The Appellant asserts that the Veteran's death was due to exposure to herbicides while on active duty.  The evidence establishes that the Veteran served aboard the USS Mauna Loa (AE-8) during the periods of November 1967 through April 1968 and he received the Vietnam Service Medical for his service.  The Joint Services Records Research Center (JSRRC) indicated that the USS Mauna Loa was in the official waters of the Republic of Vietnam during that time period, however, there was no conclusive proof of in-country service.  

The Appellant submitted evidence that the USS Mauna Loa performed supply operations off Vietnam continually for five months in the Gulf of Tonkin, replenishing ships with ammunition.  

In the April 2014 statement of the case, the RO indicated that the claim was denied on the basis that the Veteran's acknowledged presence aboard the USS Mauna Loa in the official waters of Vietnam did not constitute service in Vietnam for purposes of the presumption of herbicide exposure.

In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans' Claims (Court) held that the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam Veterans. 

The Veterans Benefits Administration (VBA) is currently in the process of updating its criteria for determining which coastal areas should be considered as having been exposed to herbicides such that the presumption of exposure would apply.  VBA is also in the process of updating the ship registry to be consistent with this guidance.  The Appellant's claim is directly impacted by these developments and any changes to the VBA criteria and adjudication procedures are reasonably likely to affect the outcome of this appeal. 

Accordingly, the Board finds that a remand is warranted to allow reconsideration of the appeal by VBA in light of the amended criteria and adjudication procedures.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the Appellant's claim in light of the Court's decision in Gray and any additional guidance that is issued regarding VA's definition of inland waterways as it pertains to the location of the USS Mauna Loa from November 1967 through April 1968.

2.  After accomplishing any additional development deemed necessary, readjudicate the remanded claim in light of the updated VBA criteria and adjudication procedures governing claims of herbicide exposure in bodies of water along the coast of Vietnam. 

3.  If any benefit sought on appeal is not granted, the Appellant should be provided a supplemental statement of the case and an appropriate time period for response. 

The case should then be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



